Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by prior art of record to McCann et al. (U.S. Patent 4,875,055) 
	McCann et al. (figs.1, 2) discloses the following claimed subject matter:
Re-claim 1, 11, and 12, a printer (1), comprising: a media conveyer (2, 3; col.2, lines 40-44)) configured to convey a medium; a print head (5a, 5b) configured to discharge ink onto the medium conveyed by the media conveyer; and a liquid supply device (30, 50) configured to supply ink to the print head for discharge, the liquid supply device comprising: a first conduit (33) connected to an upstream side of the print head; a second conduit (38) connected to a downstream side of the print head; a pump (32) configured to supply ink through the first conduit to the print head and recover the ink from the print head through the second conduit; a heater (35) provided along the first conduit; a filter (37) provided in the first conduit on a downstream side of the heater; and a bypass conduit (4) connected 

Re-claim 2, 13, the printer further comprising: a liquid tank (8a, 8b) connected to the print head by the first conduit (33) and the second conduit (38), the ink being supplied from the liquid tank to the print head through the first conduit, and recovered to the liquid tank from the print head through the second conduit. (col.3, lines 29-50)

Re-claim 3, 14, wherein the liquid tank is vented to atmosphere (shown as vent opening 72; fig.2; col.4, line 20)

Re-claim 4, 15, wherein the first conduit includes a filter case in which the filter is provided (the filter is implicitly provided within an enclosed tubing per se), and the bypass conduit (40) is connected to an upstream side of the filter case with respect to the filter (37). (described as the printhead bypass line extended upstream from the filter and return line 38; col.3, lines 44-45)
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-10, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCann et al.  in view of prior art of record to EP 339039 A1. 
McCann et al. discloses elements of the instant claimed subject matter as noted above with the exception of wherein the bypass conduit is connected to an upper surface of the filter case and extends upward from the upper surface of the filter case; wherein the bypass conduit (37) is connected to a side surface of the filter case (38) and extends along a surface of the filter; wherein an upstream portion of the first conduit with respect to the filter case is connected to an upper surface of the filter case and extends downward to the filter case; wherein an upstream portion of the first conduit with respect to the filter case is connected to a side surface of the filter case and extends along a surface of the filter; wherein the filter extends along a ink discharge surface of the print head; and wherein the filter extends along a ink discharge surface of the print head; and wherein a flow resistance of the bypass conduit is greater than a flow resistance of a downstream portion of the first conduit with respect to the filter case.
Re-claim 10, 20, EP 339039 (figs.2, 10) discloses the liquid circulation and discharging apparatus in which the filter unit (38) extends horizontally; and wherein the filter extends along a ink discharge surface of the print head (20). 
Re-claim 5-8, 16-19, EP 339039 further shows the bypass conduit (37) is connected to a side surface of the filter case (38) and extends along a surface of the filter; wherein an upstream portion of the first conduit (36a) with respect to the filter case is connected to an upper surface of the filter case and extends downward to the filter case (fig.5). Although the EP 339039 prior art does not exactly show wherein an upstream portion of the first conduit with respect to the filter case is connected to a side surface of the filter case and extends along a surface of the filter and the bypass conduit is connected to an upper surface of the filter case and extends upward from the upper surface of the filter case, it would be obvious to one of ordinary skill in the art at the time the invention was made to modify the 
	
Re-claim 9, EP 339039 does not specifically disclose a flow resistance of the bypass conduit is greater than a flow resistance of a downstream portion of the first conduit with respect to the filter case. However, EP 339039 suggests that preferably the pipeline resistance of the bypass flow path is set to be as small as possible to secure the flow rate of the ink flowing to the liquid discharging head (¶ [0095]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the EP 339039 general teaching to the McCann et al. ink supply system for the purpose of promoting the ink flow rate. 
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Application Pub. No. 2014/0240406 A1 
	
Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 9:30AM – 6:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853

March 25, 2021